Citation Nr: 1207162	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability to include heart palpitations.  


REPRESENTATION

Veteran represented by:  Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In July 2005, the Veteran appeared at a hearing before a Veterans Law Judges.  A transcript of the hearing has been associated with the Veteran's file. 

In October 2005, the Board remanded the case for additional development.  In a decision in May 2007, the Board denied the claim of service connection for a heart disability to include heart palpitations.  The Veteran appealed the decision to the U.S. Court of Veterans Appeals for Veterans Claims (Court).  

In an order in June 2008 Order, the Court granted a Joint Motion for Remand of the parties (the Veteran and the Secretary of VA), vacated the Board's decision, and remanded the matter to the Board for compliance with the Joint Motion.  

In October 2008, the Board remanded the case for additional development.  

In May 2011, the Veteran appeared at a hearing before another Veterans Law Judges.  A transcript of the hearing has been associated with the Veteran's file.  

The appeal is REMANDED to the RO.







REMAND

In October 2008, the Board remanded the case to afford the Veteran another VA cardiology examination by an appropriate physician other than the one who performed the July 2006 examination in order to ascertain the Veteran's current condition and likely etiology of any heart disability.  The physician was also directed to discuss relevant medical opinions, specifically to include a July 2006 VA examination report and a September 2008 registered nurse's opinion.  The July 2006 VA examiner diagnosed no cardiac disease and the September 2008 nurse supplied a favorable opinion that related various heart conditions to service.  

The Veteran underwent a VA cardiology examination in March 2009, but the examiner was not a physician.  Further, although the examiner noted that she had reviewed the claims file, and referred to various treatment records in service and after service, she did not mention the VA and private medical opinions of record, as requested.  Based on the foregoing, the claim must be returned for an adequate examination.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiology examination by an appropriate physician other than the one who performed the July 2006 examination to determine:

a).  Whether the Veteran has a current heart disability, and, if so,








b).  Whether it is at least as likely as not that the current heart disability is related to the Veteran's period of service from April 1971 to July 1991, including elevated cholesterol readings during service or the current heart disability is caused by or aggravated by the service-connected panic disorder. 

In formulating the opinion, the VA physician is asked to comment on the report of the VA examination in July 2006 and on the opinion of a VA registered nurse in September 2008. 

The claims file and a copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

2.  Following completion of the foregoing, adjudicate the Veteran's claim.  If the decision remains adverse, then provide the Veteran and his attorney a supplemental statement of the case and the return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011). 

